Title: Abigail Adams to Cotton Tufts, 15 December 1800
From: Adams, Abigail
To: Tufts, Cotton


				
					my dear sir
					Washington December 15 1800
				
				I wrote to you not long since, and inclosed a Bill of a hundred dollors which I hope you received. I inclose in this a Bill of ten Dollors—out of which You will please to pay two pounds 12 shillings to Zube Harman which will be due to her in Jan’ry for a quarters wages— I could wish my dear sir that every Bill due might be discharged as You have the Means; We shall then know What our income is, and I am very Sensible a great overturn and retrenchment must be made in our expences, so great that I know, on one hand we shall be stigintized as called narrow &c on the other it will be sometime before we can ourselves credit how near We Must calculate, to preserve that independance which I always hope to Mantain by living within our income. it will be urksome at first, but we can bring our minds to it— I wish however My best friend had an income Sufficient to improve his Farms, which now must be his favorite amusement, and Recreation. private troubles and public cares reconcile us to the thought of retirement; I hope the remainder of our days may not be disturbed by public commotions. what is before us God only knows— My sincere Wish and desire is, that the Country may enjoy an equal degree of prosperity and happiness under the new administration, as it has possesst under the two former; but if it should prove that the people have ungratefully, and Wantonly abused the blessing which they possesst, and have cast them from them; they only have been the instruments of their own overthrow— You will have learnt before this of the Death of My poor unhappy Charles—cut off in the Midst of his years, and in the prime of life a victim to ——— poor unhappy child. My Heart bleads at the retrospection; his Sickness was not long tho painfull and distressing a dropsy of the breast in about three Weeks terminated his days— You sir I know Sympathize with Your Friends under this afflicting providence, in the keenest Manner painfull to Parents, and relatives painfull living, and distressing in every view. I hope we may So humble ourselves, that the Sovereign of the universe who has seen fit to wound us, may also mercifully heal us—
				I propose to leave this city in Jan’ry and get on by slow degrees, to take such weather as shall be propitious. Such arrangments as may be necessary at Quincy previous to My getting home I will request

you to speak to Mrs Porter to make, by having the House opened and aired. I shall write to You again when I Sit out—
				Gov’r davie arrived with the treaty last week. it was Yesterday laid before the Senate I presume You will hear enough about it before long—
				I was very particuliar with mr Porter about the cider. I hope he has not omitted drawing it off before now—
				Present Me affectionatly to mrs Tufts Norten and family— I am My Dear sir / Your affectionate
				
					A Adams
				
			